DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s preliminary amendment filed 05/18/2020. Claims 1-20 are cancelled. Claims 21-40 are new. Claims 21-40 are currently pending.
Claim Objections
Claim 31 is objected to because of the following informalities:  In claim 31, the phrase “the proximal end of first leg” should read “the proximal end of the first leg”.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 22 (the second instance) has been renumbered to claim 23.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 33, the claim recites “the slot” in line 1. There is insufficient antecedent basis for this limitation in the claim, since a slot has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a slot of the device.
	Regarding claim 36, the claim recites “the rotatable body” in lines 1 and 3. There is insufficient antecedent basis for this limitation in the claim, since a rotatable body has not specifically been introduced. Further, it is unclear whether the phrase is referring to the body previously introduced, or introducing a new, separate body. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the body previously introduced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25-28 and 33-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercereau (US 2003/0109889 A1).
	Regarding claim 21, Mercereau discloses (see abstract; paras. [0067]-[0084]; figs. 1-20) a medical device, comprising: 
	a handle portion (12, figs. 1 and 16); 
	a rotatable body (thumb wheel 46 including thumb slide 34, paras. [0071]-[0076]; fig. 16) mounted to the handle portion (fig. 16); 
	a first leg (tube 64, paras. [0073]-[0076]) having a proximal end coupled to the rotatable body (tube 64 coupled to thumb wheel 46 via upper cable 82, para. [0076]; fig. 16); and 
	a second leg (tube 66) having a proximal end coupled to the rotatable body (tube 66 coupled to thumb wheel 46 via lower cable 84, para. [0076]), wherein the first leg and the second leg form a distal loop (basket 16 formed between upper and lower legs of tubes 64 and 66, paras. [0073]-[0075]; fig. 15).
	Regarding claim 22, Mercereau discloses the device of claim 21. Mercereau further discloses wherein the rotatable body is configured to be contacted and manipulated by a hand of a user so as to cause rotation of the rotatable body (thumb wheel configured to be contacted by operator’s thumb to cause rotation, para. [0070]).
	Regarding claim 23, Mercereau discloses the device of claim 21. Mercereau further discloses wherein rotation of the rotatable body causes the proximal end of the first leg to move distally and, simultaneously, the proximal end of the second leg to move proximally (rotation moves tubes in reciprocal directions, which one of ordinary skill would’ve understood to include at least tube 64 moving distally when tube 66 moves proximally based on the direction of rotation, para. [0079]; fig. 19).
	Regarding claim 25, Mercereau discloses the device of claim 21. Mercereau further discloses wherein the handle portion includes a slot, and wherein the rotatable body is rotatably mounted in the 
	Regarding claim 26, Mercereau discloses the device of claim 25. Mercereau further discloses wherein the rotatable body is longitudinally movable in at least one of a proximal or distal direction within the slot (thumb wheel including thumb slide 34 slidably mounted within slot, paras. [0071]-[0072] and [0077]-[0079]; figs. 16-19).
	Regarding claim 27, Mercereau discloses the device of claim 26. Mercereau further discloses wherein longitudinal movement of the rotatable body causes the distal loop to at least one of open or close (slide assembly advanced to extend basket legs, causing them to spring outward and expand, para. [0077]).
	Regarding claim 28, Mercereau discloses the device of claim 25. Mercereau further discloses wherein a center of the rotatable body is aligned with a longitudinal axis of the slot (annotated fig. 19 depicts a center of thumb wheel 46 aligned with a longitudinal axis of the device in at least one direction).

    PNG
    media_image1.png
    369
    834
    media_image1.png
    Greyscale

Annotated Figure 19 of Mercereau
	Regarding claim 33, Mercereau discloses the device of claim 23. Mercereau further discloses wherein a length of the slot along a longitudinal direction of the device is larger than a diameter of the rotatable body (see at least figs. 3 and 19 depicting longitudinal slot 26 larger than a diameter of thumb wheel 46).
	Regarding claim 34, Mercereau discloses the device of claim 22. Mercereau further discloses wherein the rotation of the rotatable body is about an axis transverse to a longitudinal axis of the handle portion (see fig. 19 depicting rotation of thumb wheel 46 about an axis transverse to the longitudinal axis of handle 12 via arrow 91).


	Regarding claim 35, Mercereau discloses (see abstract; paras. [0067]-[0084]; figs. 1-20) a medical device, comprising: 
	a body that is configured to be rotatably and longitudinally movable relative to a handle portion of the device (thumb wheel 46 including thumb slide 34, which is slidable and rotatable relative to handle 12 of device, paras. [0071]-[0076]; figs. 16-20); 
	a first leg (tube 64, paras. [0073]-[0076]) having a proximal end coupled to the body (tube 64 coupled to thumb wheel 46 via upper cable 82, para. [0076]; fig. 16); and 
	a second leg (tube 66) having a proximal end coupled to the body (tube 66 coupled to thumb wheel 46 via lower cable 84, para. [0076]), wherein the first leg and the second leg form a distal loop (basket 16 formed between upper and lower legs of tubes 64 and 66, paras. [0073]-[0075]; fig. 15).
	Regarding claim 36, Mercereau discloses the device of claim 35. Mercereau further discloses wherein the rotatable body is configured to be contacted and manipulated by a hand of a user so as to cause rotation of the rotatable body (thumb wheel configured to be contacted by operator’s thumb to cause rotation, para. [0070]).
	Regarding claim 37, Mercereau discloses the device of claim 35. Mercereau further discloses wherein rotation of the body causes rotation of the distal loop (thumb wheel rotated, which causes reciprocal movement of upper and lower cables/tubes, therefore causing rotation of basket 16, para. [0079]; figs. 16-20), and wherein longitudinal movement of the body causes the distal loop to at least one of open or close (slide assembly advanced to extend basket legs, causing them to spring outward and expand, para. [0077]).
	Regarding claim 38, Mercereau discloses the device of claim 35. Mercereau further discloses wherein the handle portion includes a slot, and wherein the body is mounted in the slot (handle includes longitudinal slot 26, which thumb wheel 46 is slidably mounted in, paras. [0071]-[0072]; figs. 12-14).


	Regarding claim 39, Mercereau discloses (see abstract; paras. [0067]-[0116]; figs. 1-55) a medical device, comprising: 
	a handle portion (12, figs. 1 and 16); 
	a body mounted in a slot of the handle portion such that the body is configured to be rotatably and longitudinally movable relative to the handle portion (thumb wheel 46 including thumb slide 34, which is mounted in longitudinal slot 26 of handle 12 and slidable and rotatable relative to handle 12 within slot 26, paras. [0071]-[0076]; fig. 16); 
	a first leg (tube 64, paras. [0073]-[0076]) having a proximal end coupled to the body (tube 64 coupled to thumb wheel 46 via upper cable 82, para. [0076]; fig. 16); and 
	a second leg (tube 66) having a proximal end coupled to the body (tube 66 coupled to thumb wheel 46 via lower cable 84, para. [0076]).
	Regarding claim 40, Mercereau discloses the device of claim 39. Mercereau further discloses wherein a distal end of the first leg and a distal end of the second leg form a distal loop (basket 16 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 24 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mercereau in view of Lundquist (US 5254088).
	Regarding claim 24, Mercereau discloses the device of claim 21. 
	However, Mercereau fails to disclose wherein the rotatable body includes two finger holes each configured for insertion of a user's finger therethrough.
	Lundquist teaches (col. 12 line 43-col. 13 line 18; figs. 18-19), in the same field of endeavor, a catheter steering mechanism for steering wires including a rotatable body with two finger holes (1390 and 1400, fig. 18) each configured for insertion of a user’s finger therethrough (finger holes provide hold for physician, col. 13 lines 13-18), for the purpose of providing ease of operation of the controller via a different type of hand hold for the physician (col. 12 line 66-col. 13 line 18).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mercereau’s device with the finger holes, as taught by Lundquist, in order to provide ease of operation of the device via a different type of hand hold for the physician.
	Regarding claim 29, Mercereau discloses the device of claim 28.
	However, Mercereau fails to disclose wherein the rotatable body includes a first finger hole and a second finger hole, wherein the first finger hole is positioned on a first side of the longitudinal axis, and wherein the second finger hole is positioned on a second, opposite side of the longitudinal axis.
	Lundquist teaches (col. 12 line 43-col. 13 line 18; figs. 18-19), in the same field of endeavor, a catheter steering mechanism for steering wires including a first finger hole and a second finger hole (1390 and 1400, fig. 18), wherein the first finger hole is positioned on a first side of the longitudinal axis, and wherein the second finger hole is positioned on a second, opposite side of the longitudinal axis (figs. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mercereau’s device with the finger holes, as taught by Lundquist, in order to provide ease of operation of the device via a different type of hand hold for the physician.
	Regarding claim 30, Mercereau (as modified) teaches the device of claim 29. Mercereau (as modified) further teaches wherein the slot extends both distally and proximally past each of the first and second finger holes (combination of Mercereau and Lundquist further teaches longitudinal slot 26 of Mercereau extending distally and proximally past finger holes, since longitudinal slot 26 extends past thumb wheel 46 as depicted in fig. 19 of Mercereau).
	Regarding claim 31, Mercereau (as modified) teaches the device of claim 29. Mercereau further discloses wherein the proximal end of first leg is attached to a first wire attachment of the rotatable body (upper cable 82, para. [0076]), and wherein the proximal end of the second leg is attached to a second wire attachment of the rotatable body (lower cable 84, para. [0076]; fig. 19).
	Regarding claim 32, Mercereau (as modified) teaches the device of claim 31. Mercereau (as modified) further teaches wherein each of the first and second wire attachments is more proximal than a proximal point of each of the first and second finger holes (combination of Mercereau and Lundquist further teaches cables 82 and 84 being more proximal than a proximal point of finger holes, since a proximal point of finger holes could be distal to cables 82 and 84, and Mercereau discloses thumb wheel 46 extending distally past cables 82 and 84; therefore one of ordinary skill would’ve understood Mercereau (as modified) to include finger holes having a proximal position distal to cables 82 and 84 of Mercereau, figs. 16-20 of Mercereau; figs. 18-19 of Lundquist).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5836947 to Fleischman, disclosing a slidable and rotatable structure relative to the handle device.
US 6258101 to Blake, III, disclosing a slidable and rotatable structure relative to the handle device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771